GOLDTHWAITE, J.
I concur in the result of reversing the judgment, but I think it should be reversed on both grounds. I fully concurred in what was said in Powell v. Olds, but I think the facts given in evidence here go greatly beyond that case. Undoubtedly declarations made by a parent about the subject matter of a gift to a daughter or any other child, are proper as part of the res gesta. But it is only on the ground that the gift is then the matter transacting. The making of a will is a different transaction altogether, and the res gesta attendant on. that cannot in my judgment be connected with another and different transaction, to wit, the act of sending the slave home with the daughter. Each transaction is a different one, and, though either may be explained by declarations made at the time, the declarations attendant on the one, in my judgment, are not admissible to explain the other.